Exhibit 10.53
(WEBMD LOGO) [g17731g1773102.gif]
WebMD, LLC
111 Eighth Avenue
New York, NY 10011
212-624-3700
As of December 10, 2008
Wayne Gattinella
c/o WebMD Health Corp.
111 Eighth Avenue
New York, NY 10011-5201
Dear Wayne:
     The purpose of this letter is to (i) amend the letter agreement between you
and WebMD, LLC, a subsidiary of WebMD Health Corp. (previously known as WebMD,
Inc., the “Company”) dated as of April 28, 2005 (the “Letter Agreement”; terms
defined herein without definition have the meanings specified in the Letter
Agreement) in a manner intended to bring the Letter Agreement into compliance
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
final regulations issued thereunder, (ii) amend the bonus provision to provide
for discretionary bonuses consistent with past practice and (iii) describe the
grant of nonqualified options and restricted stock made to you on December 10,
2008. Accordingly, your execution of this letter amendment indicates your
agreement to the amendment of the Letter Agreement as set forth below:

  1.   Section 2(b) is amended in its entirety to read as follows:

     “You shall have the opportunity to earn an annual bonus of up to 100% of
your Base Salary, the actual amount of which to be determined by the
Compensation Committee of the Board of Directors of WebMD Health Corp. (“WHC”)
in its sole and absolute discretion. Subject to Section 6(a) below, payment of
the bonus (if any) will be made at such time as the Company generally pays
bonuses to its senior executives, so long as you are employed on such date.”

  2.   Section 6 is amended in its entirety to read as follows:

     “6. Termination of Employment. (a) In the event of the termination of your
employment by the Company without Cause or by you for Good Reason (as such terms
are defined on Annex A attached hereto) prior to April 30, 2009, subject to
Section 6(b) below and your continued compliance with the Trade Secret &
Proprietary Information Agreement, you will be entitled: (i) to continue to
receive, as severance, the Base Salary in effect at the time of such termination

 



--------------------------------------------------------------------------------



 



for a period of one year (the “Severance Period”), payable as set forth in
Section 6(c) below, (ii) if such termination occurs after the end of a calendar
year but before the payment of a bonus for such prior year, you shall be
entitled to the bonus otherwise payable to you for such year, even if you are
not employed on the bonus payment date and such bonus will be paid at the time
that bonuses are paid to other executive officers of the Company, but in no
event later than December 31 of the year in which your employment terminates and
(iii) if you timely elect to continue your health coverage through COBRA, the
Company shall pay the COBRA premium for the same type of coverage through the
Severance Period or, if earlier, until you are eligible for comparable coverage
with a subsequent employer. In addition, in the event of the termination of your
employment by the Company without Cause or by you for Good Reason prior to the
fourth anniversary of the Grant Date of the New Stock Option, 25% of the New
Stock Option shall continue to vest and remain outstanding as if you remained in
the employ of the Company through the vesting date following the date of
termination, subject to your execution of the release described below in Section
6(b) and your continued compliance with the Trade Secret & Proprietary
Information Agreement. In the event of termination of your employment for any
other reason, you shall receive compensation earned through the date of
termination and your rights with respect to options shall be as specified in the
applicable option agreements.
     (b) In order to receive any of the benefits described in Section 6(a) under
this Letter Agreement (the “Severance Benefits”), you must (i) execute and
deliver to the Company a release of claims satisfactory to the Company (but
which will not require release of any Company payments due to you that are
otherwise payable at the date of termination of this Letter Agreement) within
the time prescribed therein but in no event later than fifty (50) days of the
date of your termination of employment and (ii) not revoke such release pursuant
to any revocations rights afforded by law. The Company shall provide to you the
form of release no later than three (3) days following your termination of
employment. If you do not timely execute and deliver to the Company such
release, or if you execute such release but revoke it, no Severance Benefits
shall be paid.
     (c) The Severance Benefits described in Section 6(a)(i) above shall be
paid, minus applicable deductions, including deductions for tax withholding, in
equal payments on the regular payroll dates during the one-year period following
your termination of employment. Commencement of payments of the Severance
Benefits described in Section 6(a)(i) shall begin on the first payroll date that
occurs in the month that begins at least 60 days after the date of your
termination of employment, but which may be accelerated by no more than 30 days
(the “Starting Date”) provided that you have satisfied the requirements of
Section 6(b) of this Agreement. The first payment on the payment Starting Date
shall include those payments that would have previously been paid if the
payments of the Severance Benefits described in Section 6(a)(i) had begun on the
first payroll date following your termination of employment. This timing of the
commencement of benefits is subject to Section 11 below.

2



--------------------------------------------------------------------------------



 



     (d) For purposes of this Letter Agreement, “termination of employment”
shall mean a “separation of service” as defined in Section 409A of the Internal
Revenue Code of 1986, as amended, (the “Code”) and Treasury Regulations
Section 1.409A-1(h) without regard to the optional alternative definitions
available thereunder.
     (e) Your entitlement to the payments of the Severance Benefits described in
Section 6(a)(i) shall be treated as the entitlement to a series of separate
payments for purposes of Section 409A of the Code.”

  3.   A new Section 11 is hereby inserted after Section 10 to read as follows:

     “11. Section 409A.
     (a) Potential Six-Month Delay. Notwithstanding any other provisions of this
Letter Agreement, any payment of the Severance Benefits under this Letter
Agreement that the Company reasonably determines is subject to Section
409A(a)(2)(B)(i) of the Code shall not be paid or payment commenced until the
later of (i) six (6) months after the date of your termination of employment
(or, if earlier, your death) and (ii) the Starting Date. On the earliest date on
which such payments can be commenced without violating the requirements of
Section 409A(a)(2)(B)(i) of the Code, you shall be paid, in a single cash lump
sum, an amount equal to the aggregate amount of all payments delayed pursuant to
the preceding sentence.
     (b) Savings Clause. It is intended that any amounts payable under this
Letter Agreement shall either be exempt from or comply with Section 409A of the
Code (including Treasury regulations and other published guidance related
thereto) so as not to subject you to payment of any additional tax, penalty or
interest imposed under Section 409A of the Code. The provisions of this Letter
Agreement shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Section 409A of the Code yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to you.
Notwithstanding the foregoing, the Company makes no representation or warranty
and shall have no liability to you or to any other person if any of the
provisions of this Letter Agreement are determined to constitute deferred
compensation subject to Section 409A, but that do not satisfy an exemption from,
or the conditions of, that section.”

  4.   The definition of Good Reason in Annex A of the Letter Agreement is
amended in its entirety to read as follows:

“A termination of employment by you for “Good Reason” means your resignation of
employment within one year of the occurrence (without your written consent) of
any of the following conditions or events: (i) any material reduction in your
base salary, (ii) a material reduction in your authority with the Company,
(iii) any material breach by the Company of this Letter Agreement; provided,
however,

3



--------------------------------------------------------------------------------



 



that none of the foregoing conditions or events shall constitute Good Reason
unless (A) you shall have provided written notice to the Company within ninety
(90) days after the occurrence of such condition or event describing the
condition or event claimed to constitute Good Reason and (B) the Company shall
have failed to remedy the condition or event within thirty (30) days of its
receipt of such written notice.”

  5.   Equity Grants. The Compensation Committee of the Board of Directors of
WebMD Health Corp. (“WHC”) approved the following   equity grants to you on
December 10, 2008 (“date of grant”):

              (a) A nonqualified option (the “2008 Options”) to purchase 240,000
shares of WHC’s common stock under WHC’s Amended and Restated 2005 Long-Term
Incentive Plan (the “Plan”) The per share exercise price is the closing price of
WHC’s common stock on the date of grant and the 2008 Options shall vest subject
to your continued employment on the applicable vesting dates (except as set
forth in the following sentences) in equal annual installments of 25% commencing
on March 31, 2010 (full vesting on March 31, 2013). In the event of a Change of
Control of HLTH Corporation (“HLTH”) (as defined in its 2000 Long Term Incentive
Plan) or a Change of Control of WHC (as defined in the Plan), you may resign at
any time after the one year anniversary of such Change of Control and the 2008
Options shall continue to vest and remain outstanding through the second
anniversary of the Change of Control and the 90 day post termination exercise
period would commence on the second vesting date, subject to your execution of a
release of claims in a form approved by the Company and continued compliance
with the Trade Secret and Proprietary Information Agreement; provided, however,
that in no event shall a transaction between HLTH and WHC constitute a Change of
Control for either company and provided further that a Change of Control of WHC
or HLTH shall not be deemed to have occurred if a split-off, spin-off or other
transaction that results in WHC no longer being a subsidiary or affiliate of
HLTH that occurs in connection with a Change of Control of HLTH. In the event
that your employment is terminated without Cause or Good Reason on or following
such a Change of Control of HLTH or WHC, the 2008 Options shall continue to vest
and remain outstanding through the second anniversary of the Change of Control
and the 90 day post termination exercise period would commence on the second
vesting date, subject to your execution of a release of claims in a form
approved by the Company and continued compliance with the Trade Secret and
Proprietary Information Agreement. The 2008 Options will have a term of ten
years, subject to earlier expiration in the event of termination of employment
in accordance with the Plan. Subject to the terms of this Section, the 2008
Options shall be evidenced by the Company’s standard form of option agreement.
              (b) 60,000 shares of Restricted Stock (the “2008 Restricted
Shares”) under the terms of the Plan. The 2008 Restricted Shares shall vest and
the restrictions thereon lapse in the same manner as the 2008 Options subject to
your continued employment on the applicable vesting dates except as set forth in
the following sentences. In the event of a Change of Control of HLTH or of WHC,
you may resign at any time after the one year anniversary of such Change of
Control and that portion of the 2008 Restricted Shares that

4



--------------------------------------------------------------------------------



 



would have vested through the second anniversary of the Change of Control will
accelerate to the date of termination; subject to the same provisos as set forth
above with respect to the 2008 Options and subject to your execution of a
release of claims in a form approved by the Company. In the event that your
employment is terminated without Cause or for Good Reason on or following a
Change of Control of HLTH or WHC, that portion of the 2008 Restricted Shares
that would have vested through the second anniversary of the Change of Control
will accelerate to the date of termination and subject to your execution of a
release of claims in a form approved by the Company. Subject to the terms of
this Section, the 2008 Restricted Shares shall be evidenced by the Company’s
standard form of restricted stock agreement.
Except as set forth herein, the Letter Agreement remains in full force and
effect.

            Sincerely,
      By:        /s/ Douglas W. Wamsley         Name:   Douglas W. Wamsley     
  Title:   Executive Vice President     

         
Agreed to:
       /s/ Wayne Gattinella
 
Wayne Gattinella    

5